Citation Nr: 0428933	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from May to November 
1973.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2002, a statement 
of the case was issued in February 2003, and a substantive 
appeal was received in March 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The veteran and his wife testified at a Board hearing via 
video conference in June 2004.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran testified at the June 2004 Board hearing that he 
was an informant in a drug ring investigation involving 
security personnel at [redacted] in 1973 and 
1974.  As a result of this participation in the drug 
investigation, the veteran claims he feared for his life and 
that this constituted his stressor for PTSD purposes.  The 
Board has received a June 2002 letter from an individual (now 
an attorney) who has reported that he was a Captain in the 
Judge Advocate General Corps and that he assisted the veteran 
in obtaining a discharge from service when it was feared that 
the veteran's involvement as an informant in connection with 
drug investigations might be discovered.  However, military 
discharge records do not refer to any participation in drug 
investigations, but rather set forth other reasons for the 
veteran's discharge.  The veteran's June 2004 testimony 
differs from documentation he signed in connection with his 
discharge and the veteran essentially maintains that the real 
reason for his discharge was not stated in his military 
records in an effort to conceal his participation in the drug 
investigations.

In view of the recently received evidence and after reviewing 
the veteran's hearing testimony, the Board believes that the 
facts of this case warrant an appropriate effort by the RO to 
verify the claimed stressor and, if the stressor is verified, 
to afford the veteran a PTSD examination to clearly determine 
whether he suffers from PTSD and, if so, whether it is 
related to the verified stressor.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include all pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The RO should forward a copy of the 
June 2004 letter from [redacted],  
the documents relating to the 
veteran's separation from the Air Force, 
and the veteran's DD214 to the U.S. Armed 
Service Center for Research of Unit 
Records (CRUR).  The RO should request 
that the CRUR provide, if possible, 
documentation verifying investigations 
and prosecutions involving a drug ring 
among the security policeman on 
[redacted] in 1973 and 1974, 
including the [redacted] or [redacted] Court 
Martial and the [redacted] Court Martial in 
February 1974.  CRUR should also be asked 
to provide any information regarding the 
underlying circumstances of the veteran's 
discharge from service in November 1973, 
to include Captain [redacted]'s role in such 
discharge.  CRUR should also be asked to 
furnish any information regarding the 
duties and involvement in the above 
investigations of a [redacted] who was 
reportedly Officer in Charge of the 
Office of Special Investigations at 
[redacted], in [redacted]in 
1973 and 1974.  If CRUR directs the RO to 
any other sources of such information, 
the RO should take appropriate follow-up 
actions. 

3.  The RO should contact [redacted]
and request clarification and 
additional details in connection with the 
matters he set forth in his June 2004 
letter, to include reasons for the 
veteran's discharge from service.  He 
should be asked to explain any 
inconsistencies with the reasons for 
discharge set forth in official military 
records.  The RO should also contact the 
appropriate Office of Special 
Investigations (OSI) unit to request 
clarification of the veteran's 
participation in drug investigations at 
[redacted] in 1973 and 
1974.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the claimed stressor 
has been verified.  

5.  If, and only if, a claimed stressor 
has been verified, the veteran should be 
scheduled for a special VA PTSD 
examination (to include any psychological 
testing deemed necessary by the examiner) 
to determine if he currently suffers from 
PTSD and, if so, whether the PTSD is 
related to the verified stressor.  The RO 
should furnish the examiner with the 
details of the verified stressor.  The 
claims file should be reviewed by the 
examiner in connection with the 
examination.  

6.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished an appropriate supplemental 
statement of the case, and they should be 
provided with an opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




